Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149218                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MELISSA ANN MILLER,                                                                                     David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices



  v                                                                 SC: 149218
                                                                    COA: 317953
                                                                    Isabella CC: 13-010521-AV
  CENTRAL MICHIGAN COMMUNITY
  HOSPITAL d/b/a McLAREN – CENTRAL
  MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 21, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           p1015
                                                                               Clerk